Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 1 of 13




                     EXHIBIT 22
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 2 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 3 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 4 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 5 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 6 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 7 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 8 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 9 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 10 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 11 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 12 of 13
Case 1:18-cv-01580-RCL Document 29-25 Filed 09/09/20 Page 13 of 13
